DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 1, 2, 6, 7, 9-12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida JP 2012097042 (Translation provided 06/08/2021).
Regarding claim 1, Ishida discloses a process for manufacturing a black leaf tea product (Translation [0027]) comprising subjecting black leaf tea material having a moisture content of 1 to 10 wt% overlapping the claimed range of less than 5 wt% (MPEP 2144.05.I) (Translation [0009], [0015]), to a heat treatment step by passing it through a heated tube (cylindrical container 1) ([0026]) and contacting it with a heated surface inside the tube at a temperature of 150°C to 250 °C for 3 to 15 minutes (Translation [0009], [0023]) overlapping the claimed temperature range (MPEP 2144.05.I). Ishida discloses that the heat treatment step is carried out in the presence of steam and the steam is provided at a flow rate of at least 5kg per hour to less than 25 kg per hour (10 to 100kg/hour, which overlaps the claimed steam flow rate range (MPEP 2144.05.I)) (Translation [0021]).
Regarding claim 2, Ishida discloses that the duration of the heat treatment step is from 3 to 15 minutes (Translation [0009]).
Regarding claim 6, Ishida discloses that the heat treatment step is carried out in a confined atmosphere (cylindrical container 1) (Translation, Fig. 1, [0022]).
Regarding claim 7, Ishida discloses that the heated surface is at a temperature of 150 °C to 250 °C, (Translation, [0009]) overlapping the claimed range (MPEP 2144.05.I).
Regarding claim 9, claim 9 differs from Ishida in specifically reciting that the
black leaf tea material has an L* value of L*initial, the black leaf tea product has an L* value of L*final, ∆L* = (L*initial) – (L*final) and ∆L* is at least 1. However, where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties o functions are presumed to be inherent (MPEP 2112.01.I,II), the black leaf tea material is seen to inherently have an L* value of L*initial and the black leaf tea product is seen to inherently have an L* value of L*final, and since the black leaf tea product is produced from a substantially identical process to that of the claims ∆L* = (L*initial) – (L*final) and ∆L* is seen to inherently be at least 1.
Regarding claim 10, claim 10 differs from Ishida in specifically reciting that ∆L*
is less than 3.5 however, claim 10 is rejected for the same reasons given above as for
claim 9.
Regarding claim 11, claim 11 differs from Ishida in specifically reciting that the black leaf material has a normalized infusion color of NICinitial and the black leaf tea product has a normalized infusion color of NICfinal, wherein normalized infusion color is expressed in terms of a* value per mg/ml of infusion solids as determined for an infusion liquor obtained by contacting 2g of the black leaf tea material (for NICinitial) or the black leaf tea product (for NICfinal) with 200ml freshly boiled water for 2 minutes, wherein ∆NIC= (NICfinal)-(NICinitial) and ∆NIC is 0.3 to 1.7. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent (MPEP 2112.01.I,II), the black leaf tea material is seen to inherently have a normalized infusion color of NICinitial and the black leaf tea product is seen to inherently have a normalized infusion color of NICfinal, wherein normalized infusion color is expressed in terms of a* value per mg/ml of infusion solids as determined for an infusion liquor obtained by contacting 2g of the black leaf tea material (for NICinitial) or the black leaf tea product (for NICfinal) with 200ml freshly boiled water for 2 minutes, and since the black leaf tea product is produced from a substantially identical process to that of the claims, where ∆NIC= (NICfinal)-(NICinitial), ∆NIC is seen to inherently be 0.3 to 1.7.
Regarding claim 12, claim 12 is rejected for the same reasons given above as for claim 11.
Regarding claim 16, the heating device of Ishida is seen to be a continuous roaster, as Ishida teaches supplying the dry tea leaves in constant quantities (Translation [0024]) and as the cylindrical tube heats the tea leaves and comprises a spiral for transporting the leaves through the heater from the entrance (5) to the exit (8) (Translation [0024]- [0026]). 
Regarding claim 18, Ishida discloses that the heated surface can be at 150 °C (Translation [0009]).
Regarding claim 19, Ishida discloses that the steam is provided at a flow rate of at least 5 kg per hour to less than 15kg per hour (10 to 100kg/hour, overlapping the claimed range (MPEP 2144.05.I)) (Translation [0021]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida JP 2012097042 (Translation provided 06/08/2021) in view of Musher US 2,278,474
Regarding claim 8, claim 8 differs from Ishida in the recitation that the black leaf tea material is specifically a tea blend.
Musher discloses performing a heat treatment on black leaf tea material that is a tea blend in order to enable a blending of flavor (it is of advantage to explode two to three varieties of teas in the chamber at the same time so as to enable a blending of flavor) (Pg. 1, lines 51-53). It would have been obvious to one of ordinary skill in the art to modify the black leaf tea material of Ishida to be a tea blend as taught by Musher in order to enable a blending of flavors. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida JP 2012097042 (Translation provided 06/08/2021) in view of Banerjee et al. US 8,246,943.
Regarding claim 13, claim 13 differs from Ishida in the recitation that the process specifically comprises a step of packaging the black leaf tea product. 
Claim 14 differs from Ishida in the recitation that the black leaf tea product is packaged in an amount from 1g to 5g.
Banerjee discloses packaging tea leaf material in an infusion package in an amount of 0.5 to 5g in order to prepare a single serve beverage (col. 6, lines 51-56). It would have been obvious to one of ordinary skill in the art to modify the process of Ishida to comprise the subsequent step of packaging the black leaf tea product in an amount from 1g to 5g as taught by Banerjee in order to facilitate easy preparation of a single serve beverage using the black leaf tea product.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida JP 2012097042 (Translation provided 06/08/2021) in view of Mitzkat FR 2788336 (Translation provided 06/08/2021) as further evidenced by Holmach Newsletter. 
Regarding claim 17, claim 17 differs from Ishida in the recitation that the continuous roaster combines vibrational transport and heating via an electrically heated and vibrating spiral tube.
Mitzkat (Revtech) discloses a device for continuous heat treatment of food products, the continuous heater/roaster combines vibrational transport (Pg. 6, lines 11-18) and heating via an electrically heated and vibrating spiral tube (helical channel 2) (Pg. 4, lines 14-24, Pg. 9, claim 8). Mitzkat also discloses that steam can be introduced into the continuous heater for treatment of the food product (Pg. 7, lines 15-17, Pg. 8, claim 1).
It would have been obvious to one of ordinary skill in the art to substitute the continuous heater of Ishida with the continuous heater of Mitzkat (Revtech) in order to efficiently apply heat and steam to the black leaf tea material in a conventional way known in the art with expected results (MPEP 2143.I(B)).
Additionally, Holmach Newsletter discloses Revtech’s patented spiral system eliminates uneven processing and is useful for delicate products like leaf tea (Pg. 6 of the Newletter, “Phase 1, in which Revtech gets its oats”), thus providing further evidence showing that Mitzkat’s (Revtech’s) continuous heater would be suitable for carrying out the method of Ishida.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 8, 9, 10, 13 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-10, 12-14 and 16-19 of copending Application No. 16324494 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-2 of the instant application ‘520, claims 1, 2, 6, 8 and 9 of ‘494 teaches a heat treatment step by passing the black tea leaf material through a heated tube and contacting the black tea leaf material with a heated surface inside the tube at a temperature of 60 °C to 100 °C, which overlaps with the claimed temperature of 100 °C to 170 °C, and ‘494 teaches that the black leaf starting material has a moisture content of less than 20 wt% and less than 10 wt%, which encompasses the instantly claimed moisture content of less than 5 wt% and ‘494 teaches the time duration of the heat treatment is at least 2 minutes and is from 3 to 25 minutes which encompasses the instantly claimed ranges of 2 to 25 minutes and 3 to 15 minutes.
Regarding claim 6 of the instant application ‘520, claim 10 of ‘494 teaches the same limitation.
Regarding claim 8 of the instant application ‘520, claims 7 and 13 of ‘494 teaches the same limitation.
Regarding claims 9 and 10 of the instant application ‘520, claim 12 of ‘494 teaches a ∆L* range overlapping the claimed range.
Regarding claim 13 of the instant application ‘520, claim 14 of ‘494 teaches the same limitation.
Regarding claim 16 of the instant application ‘520, claim 16 of ‘494 teaches the same limitation.
Regarding claim 17 of the instant application ‘520, claim 17 of ‘494 teaches the same limitation.
Regarding claim 18 of the instant application ‘520, claim 18 of ‘494 teaches the same limitation.
Regarding claim 19 of the instant application ‘520, claim 19 of ‘494 teaches the same limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16324494 in view of Banerjee et al. US 8,246,943. 
Claim 14 differs from ‘494 in the recitation that the black leaf tea product is packaged in an amount from 1g to 5g.
Banerjee discloses packaging tea leaf material in an infusion package in an amount of 0.5 to 5g in order to prepare a single serve beverage (col. 6, lines 51-56). It would have been obvious to one of ordinary skill in the art to modify the process of ‘494 to comprise the subsequent step of packaging the black leaf tea product in an amount from 1g to 5g as taught by Banerjee in order to facilitate easy preparation of a single serve beverage using the black leaf tea product.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Ishida describes a process of treating green tea leaves and that Ishida does not teach or suggest a process of preparing a black tea product. Applicant argues that no specific embodiments or examples disclose a process of preparing a black tea product and that all the worked examples are directed to thermal treatment of green tea leaves.
This argument has not been found persuasive, Ishida discloses at paragraph [0027] that “the process of the invention for producing tea leaves for drinking is described taking as example tea leaves for green tea, but the present invention can also be employed to produce tea leaves for black tea”. It is also noted that paragraph [0009] describes performing the method with “dry tea leaves” and one of ordinary skill in the art would recognize, that in view of paragraph [0027] of Ishida that the dry tea leaves can be black tea leaves, and that the invention is not only directed to performing the method with green tea leaves, and disclosed examples do not constitute a teaching away from a broader disclosure (MPEP 2123).
Applicant argues that all the worked examples of Ishida disclose thermal treatment of green tea leaves at temperatures between 180 °C and 195 °C in the presence of a gas containing water vapor at a very high flow rate of 50 kg/hr and that a person of ordinary skill in the art would not have had a reason or reasonable expectation of success from Ishida to manufacture a black tea leaf product having the darkening effects of the tea leaf product and the infusion liquor observed for the currently claimed black leaf tea products. 
This argument has not been found persuasive, as discussed above Ishida discloses performing the method of the invention with black tea leaves. Regarding the parameters used in the examples, it is noted that as discussed in the rejection above Ishida teaches overlapping ranges of each of the claimed parameters and examples do not constitute a teaching away from a broader disclosure (MPEP 2123). Specifically, Ishida discloses a process for manufacturing a black leaf tea product (Translation [0027]) comprising subjecting black leaf tea material having a moisture content of 1 to 10 wt% overlapping the claimed range of less than 5 wt% (MPEP 2144.05.I) (Translation [0009], [0015]), to a heat treatment step by passing it through a heated tube (cylindrical container 1) ([0026]) and contacting it with a heated surface inside the tube at a temperature of 150°C to 250 °C for 3 to 15 minutes (Translation [0009], [0023]) overlapping the claimed temperature range (MPEP 2144.05.I). Ishida discloses that the heat treatment step is carried out in the presence of steam and the steam is provided at a flow rate of at least 5kg per hour to less than 25 kg per hour (10 to 100kg/hour, which overlaps the claimed steam flow rate range (MPEP 2144.05.I)) (Translation [0021]). Therefore, since Ishida teaches performing a method that is substantially the same as applicant, one of ordinary skill in the art would have had a reasonable expectation of success from Ishida to manufacture a black tea leaf product having the darkening effects of the tea leaf product and the infusion liquor observed for the currently claimed black leaf tea products. Further it is noted that the MPEP recites that “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” (MPEP 2145.II) and the MPEP recites “Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.” (MPEP 2112.I).
Applicant argues that Example 3 shows the effects on infusion color and taste of black tea leaves treated at varying temperatures and flow rates of steam. Applicant argues that thermal treatment at temperatures outside the claimed range (e.g. 90 °C) fails to provide any darkening to either the tea leaf product or the infusion liquor of the tea leaf product. Applicant argues that it is evident from table 5 that it is only when the heat treatment is conducted at a temperature within the claimed range (i.e. 120 °C, 150 °C or 170 °C) that higher a* and NIC values for the infusion liquor and lower L* values for the tea leaf product were achieved.  Applicant argues that these surprising and unexpected advantages demonstrated by the data in the specification are not disclosed by the cited references. 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d).II), in this case the singular data point at 90 °C is not sufficient, applicant has not provided results for temperatures above 170 °C, or provided data for heat treatment outside the claimed time range of 2 to 25 minutes. It is noted that examples 1 and 3 are carried out at 4 minutes and examples 2 and 4 are carried out at 6 minutes. Furthermore, the examples only include one data point, 30kg/h, outside of the claimed steam flow rate range of at least 5 kh/h to less than 25 kg/hr. 
Further, regarding the specific color, Konar (cited in PTO-892 mailed 03/10/2021) discloses that heat treatment parameters influence, L* values and a* values for black tea, and Konar discloses that L* values increase linearly with increase in temperature, and that L* is higher for more dry sample and discloses a* value (redness of liquor) increases with increase in temperature (Pg. 86-87, results and discussion) and discloses optimizing heat treatment parameters to get desired L* and a* values (Pg. 86-87, conclusion). Therefore, one of ordinary skill in the art would reasonably expect changes in color and brightness of the black tea leaf material and infusion liquor to occur from the process of Ishida. Additionally, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range” (MPEP 716.02). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on pg. 7, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the motivation to combine the references is derived from the prior art. Ishida teaches performing the process of the invention on tea leaves, such tea leaves including black tea leaves and Musher discloses performing a heat treatment on black leaf tea material that is a tea blend in order to enable a blending of flavor (Musher recites “it is of advantage to explode two to three varieties of teas in the chamber at the same time so as to enable a blending of flavor”, Pg. 1, lines 51-53). One of ordinary skill in the art would have been motivated to modify the black leaf tea material of Ishida to be a tea blend as taught by Musher in order to enable a blending of flavors during the treatment of Ishida and to provide the end product of Ishida with a desired flavor.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792